PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


MCGINN INTELLECTUAL PROPERTY LAW GROUP, PLLC8321 OLD COURTHOUSE ROADSUITE 200VIENNA VA VIRGINIA 22182-3817



In re Application of 
Deshpande et al.
Application No. 14/542,232
Filed: 14 Nov 2014
For: RETAIL CUSTOMER ENGAGEMENT ZONES

:
:
:	DECISION ON PETITION
:	TO WITHDRAW FINALITY
:	UNDER 37 CFR 1.181
:


This is a decision in response to the petition filed on May 2, 2022 requesting the withdrawal of finality of the Office action mailed on March 2, 2022.

The petition is DISMISSED AS MOOT.

Background

A review of the record shows:

On March 2, 2022, a final Office action was mailed.
On May 2, 2022 the instant petition was filed requesting the withdrawal of finality of the Office action mailed on March 2, 2022 Office action, along with an accompanying after-final response.
On May 11, 2022, a non-final Office action was mailed. 

Applicable Regulations, Rules and Statutes

MPEP 706.07(d) recites, in part:

If, on request by applicant for reconsideration, the primary examiner finds the final rejection to have been premature, he or she should withdraw the finality of the rejection […]

Discussion and Analysis

Based on the non-final Office action mailed on May 11, 2022, and in accordance with MPEP 706.07(d), the finality of the previous Office action of March 2, 2022 has effectively been withdrawn.

Summary

Based on the foregoing reasons, the petitioner’s request for relief is DISMISSED AS MOOT.

Any inquiry regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.



/TARIQ R HAFIZ/______________________
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350 

/WB/ /GS/ 6/17/2022